Citation Nr: 0905005	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-28 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable rating prior to March 19, 
2008, for service-connected patellofemoral pain syndrome with 
recurrent subluxations of the right patella, previously rated 
as right knee chondromalacia (right knee disability).

2.  Entitlement to a rating in excess of 10 percent for a 
right knee disability from March 19, 2008.

3.  Entitlement to a compensable rating prior to March 19, 
2008, for service-connected patellofemoral pain syndrome with 
recurrent subluxations of the left patella, previously rated 
as left knee chondromalacia (left knee disability).

4.  Entitlement to a rating in excess of 10 percent for a 
left knee disability from March 19, 2008.




REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefit sought on 
appeal.

In July 2006, the Veteran appeared and testified at a 
videoconference hearing at the Oakland RO.  The transcript is 
of record.  

In July 2007, the Board remanded the Veteran's claim for 
further evidentiary development, including scheduling the 
Veteran for another VA examination.  The requested action was 
taken and the case is appropriately at the Board for review.

Upon appeal, the Veteran was subsequently assigned a 10 
percent rating for both of his service-connected knee 
disabilities, effective March 19, 2008.  Although this was a 
partial grant of the benefit sought, the Board notes that the 
Veteran has indicated continued disagreement with the rating 
assigned and the Veteran has not been granted the maximum 
benefit allowed; the claim is still active.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to March 19, 2008, the Veteran had a full range of 
motion of the right knee without evidence of arthritis or 
recurrent subluxation.

3.  From March 19, 2008, the Veteran's right knee disability 
is manifested by symptoms including recurrent subluxation, 
moderate in nature, and functional limitation of motion due 
to pain.

4.  Prior to March 19, 2008, the Veteran had a full range of 
motion in the left knee without evidence of arthritis or 
recurrent subluxation.  

5.  From March 19, 2008, the Veteran's left knee disability 
is manifested by symptoms including recurrent subluxation, 
moderate in nature, and functional limitation of motion due 
to pain.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to March 19, 
2008, for right knee patellofemoral pain syndrome have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003, 
5257, 5260, 5261 (2008).

2.  The criteria for a separate 20 percent rating from March 
19, 2008, for instability and subluxation due to right knee 
patellofemoral pain syndrome have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5003, 5257, 5260, 5261 (2008).

3.  The criteria for a rating in excess of 10 percent from 
March 19, 2008, for limitation of motion due to right knee 
patellofemoral pain syndrome have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5003, 5257, 5260, 5261 (2008).

4.  The criteria for a compensable rating prior to March 19, 
2008, for left knee patellofemoral pain syndrome have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003, 
5257, 5260, 5261 (2008).

5.  The criteria for a separate 20 percent rating from March 
19, 2008, for instability and subluxation due to left knee 
patellofemoral pain syndrome have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5003, 5257, 5260, 5261 (2008).

6.  The criteria for a rating in excess of 10 percent from 
March 19, 2008, for limitation of motion due to left knee 
patellofemoral pain syndrome have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5003, 5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in August 2004 and August 2007, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his claim for an increased rating, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the Veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in March 2006.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently found that VA's notice 
letters in claims for increased ratings were insufficient if 
they did not detail criteria for higher ratings with some 
level of specificity.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board is aware that the VCAA letters of 
record do not contain the level of specificity set forth in 
Vazquez-Flores.  The presumed error raised by such defect is 
rebutted because of evidence of actual knowledge on the part 
of the Veteran and other documentation in the claims file 
reflecting such notification shows that that a reasonable 
person could be expected to understand what was needed to 
substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

Additionally, and particularly in light of the Veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not find that 
the second element discussed in Vazquez-Flores (if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life) is applicable.  
Specifically, the veteran testified at how his bilateral knee 
disability impacts his work and his daily life.  

Finally, in the March 2006 letter, the Veteran was notified 
that, depending on the disability involved a rating from 0 to 
100 percent would be assigned and that VA uses a schedule for 
rating disabilities.  Previously, in the July 2005 Statement 
of the Case, the veteran was provided with a copy of the 
relevant diagnostic codes (Diagnostic Codes 5256, 5257, 5258, 
5259, 5260 and 5261 located in 38 C.F.R. § 4.71a).  Further, 
the Veteran has been represented by experienced counsel 
throughout this appeal process and has had a meaningful 
opportunity to assist in development of his claim.  Thus, the 
Veteran was accordingly made well aware of the requirements 
for an increased evaluation pursuant to the applicable 
diagnostic criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores.  As such, the 
Board finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial August 2004 notice was given prior to 
the appealed AOJ decision, dated in November 2004.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disabilities, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In July 2006, the Veteran 
appeared and testified at a videoconference hearing at the 
Oakland RO.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the Veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The Veteran contends that his knee disabilities warrant a 
compensable rating prior to March 19, 2008, and a rating in 
excess of 10 percent each thereafter.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet.App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

Under Diagnostic Code 5260, found at 38 C.F.R. § 4.71a, 
ratings are assigned based on limited flexion of the knee.  
There must be evidence of flexion limited to 45 degrees in 
order for a 10 rating to be assigned.  If flexion is limited 
to 30 degrees, a 20 percent is assigned, and if flexion is 
limited to 15 degrees, a 30 percent rating is assigned.  
Under Diagnostic Code 5261, a 10 percent rating is assigned 
if extension is limited to 10 degrees, 20 percent is assigned 
if extension is limited to 15 degrees, and 30 percent is 
assigned if extension is limited to 20 degrees.  Separate 
ratings for both limited flexion and limited extension are 
allowed if the objective evidence shows a compensable level 
of limited motion for both directions.  See VAOPGCPREC 9-
2004.

Ratings for knee disabilities may also be assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, when there is evidence 
of knee impairment with recurrent subluxation or lateral 
instability.  Specifically, a 10 percent evaluation is 
assigned when the impairment due to subluxation or 
instability is deemed to be slight, a 20 percent evaluation 
is assigned when the impairment is moderate, and a 30 percent 
evaluation is assigned when the impairment is deemed to be 
severe due to recurrent subluxation or lateral instability.  
It is noted that knee impairments may also be evaluated based 
on dislocated or removed cartilage, nonunion and/or malunion 
of the tibia and fibula, or the presence of genu recurvatum.  
See 38 U.S.C.A. § 4.71a, Diagnostic Codes 5258, 5259, 5262 
and 5263.  

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) 
and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when 
separate ratings for knee disability may be assigned under 
the limitation of motion codes in addition to ratings under 
Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when limitation of knee motion is 
compensable, or under Code 5003 or 5010, when there is X-ray 
evidence of arthritis together with a finding of painful 
motion.  Diagnostic Code 5003 allows for rating disabilities 
of the joints by the level of limitation of motion when there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  In order for a separate 
rating to be assigned, there must be evidence of additional 
disability not already considered in evaluating the 
disability under Diagnostic Code 5257 in order to avoid 
pyramiding as per 38 C.F.R. § 4.14.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  Although 
the RO listed Diagnostic Code 5257 as the rating code under 
which the Veteran's knee disabilities were rated, it appears 
as though they were rated 10 percent due to functional 
impairment caused by pain upon motion.  

In a September 2004 VA treatment record, the Veteran reported 
bilateral knee pain, which was noted to be without overlying 
erythema or increased warmth.  His gait was found to be 
normal without a walking cane.  No further workup was noted.  

That same month, the Veteran underwent a VA examination for 
his knee disabilities.  At the time of the examination, the 
Veteran was noted to be employed as a security officer.  He 
reported daily, intermittent episodes of knee pain.  The pain 
was aggravated by sitting for more than an hour, standing for 
more than an hour, or by walking uphill.  He characterized 
his pain as 4 out of 10, with 10 being the most severe pain.  
The Veteran reported having occasional flare-ups caused by 
missteps and described a severe, intense and stabbing pain of 
9 out of 10.  He advised that these flare-ups last 5 to 10 
minutes and resolve spontaneously.  These flare-ups were 
noted to occur approximately once per week.  The Veteran was 
not incapacitated by either the occasional intense pain or 
the intermittent daily knee pain.  The Veteran advised that 
if he sits for a long period of time, the pain improves when 
he would get up and move around.  He further related that he 
had not lost work time or had difficulty in his employment 
due to his knee disabilities.  He denied use or crutches, 
cane or corrective shoes, but was issued patellar 
stabilization braces for both knees.  He advised that he did 
not use the braces due to discomfort.  The Veteran reported 
no history of dislocation or recurrent subluxation of the 
joint, and there was no history of constitutional symptoms of 
inflammatory arthritis.  The Veteran further reported that 
his knee disabilities did not impede his everyday activities, 
but he tried to limit activities involving prolonged walking 
to avoid pain.  

Upon physical examination, the examiner reported that the 
Veteran's knees were normal in appearance and without 
evidence of effusion, erythema, redness, or swelling.  There 
was mild, bilateral tenderness to palpation along the medial 
superior facet of the patella noted.  The Veteran had very 
mild crepitus in both knees.  Range of motion testing 
revealed full extension to 0 degrees bilaterally and full 
flexion to 140 degrees bilaterally.  Both knees revealed 
stable ligaments to varus and valgus stress.  The anterior 
drawer, Lachman's, and McMurray's testing were negative.  The 
examiner noted that repetitive use resulted in mild pain, but 
no loss of excursion or additional functional impairment due 
to instability, weakness, lack of endurance, or 
incoordination.  The report indicated that an x-ray test 
revealed a normal knee study bilaterally.  The Veteran was 
found to having bilateral chondromalacia patella.

In the Veteran's March 2005 notice of disagreement, he stated 
that he experienced inability to flex his legs causing 
considerable pain.  He related that this pain was sometimes 
so intense that he had difficulty putting weight on either of 
his knees. 

At his July 2006 hearing , the Veteran testified that he 
switched employment from being a truck driver to being a 
security officer partially because of the strain on his 
knees.  He reported that at times he had twisted his knee, 
rendering it disabled for a period of time, and this would 
cause him to limp.  He testified that he limited his 
activities to prevent pain and flare-ups, and has fallen due 
to his knee disabilities.  He reported using pain medication 
on a daily basis.  In sum, the Veteran testified that when he 
was not putting pressure on the knees, they were generally 
fine, and it was when he put pressure and moved in different 
directions that the pain would begin.  

In March 2008, the Veteran underwent another VA examination.  
He reported daily pain in both knees in the anterior of the 
patellofemoral joints.  He noted that the pain was from a 5 
to 7 out of 10, but increased to a 9 out of 10 upon standing 
for several hours, in cold weather, or while climbing stairs.  
The Veteran advised the he avoided crouching and squatting, 
but reported no major flare-ups or incapacitating episodes.  
During a painful moment, the Veteran discontinues the 
activity and rests.  He reported taking pain medication on a 
daily basis to treat his symptoms.  The Veteran did not 
report stiffness or swelling in the knees, but he indicated 
that his knees felt weak and as though they may give way.  He 
reported daily catching, snapping and popping of the knees, 
and sometimes felt muscle cramps in his distal thighs or 
proximal calves.  He reported numbness in his knees if he is 
seated for a long period of time.  The Veteran advised that 
he could stand for up to two hours and walk for approximately 
one block before requiring rest due to knee pain.  The 
Veteran reported currently using a cane for ambulation and 
used braces in the past, but discontinued using them due to 
discomfort.  

Upon observation of the Veteran, the examiner noted that he 
was seated with his knees flexed at 90 degrees and more 
extended than 90 degrees, which causes more pain in the 
patellofemoral joint.  It was noted that the Veteran did not 
grimace when seated.  While seated, the Veteran subjectively 
indicated that the bilateral knee pain was 4 out of 10 on the 
pain scale.  He was able to get up from the chair without any 
grimacing or knee pain while holding the arms of the chair.  
He was reluctant to rise without using the arms of the chair.  
The Veteran was able to walk approximately 100 feet and his 
gait was normal with use of a cane.  The examiner noted that 
the Veteran had a mild right limp without the use of the 
cane.  The Veteran reported an increase in pain to 5 out of 
10 after walking the hall.  He also reported increased pain 
in the right knee upon tip-toe testing, but the left knee 
pain remained at 5 of 10.  He was able to perform the heel 
testing without an increase in pain in either knee.  The 
examiner indicated that the Veteran grimaced when putting on 
his shoes after the knee examination.  

Physical examination revealed tenderness on the edges of the 
patellofemoral joints in both knees.  The examiner noted 
increased lateral subluxation of the patella in both knees as 
well as an increased "Q-angle."  The examiner indicated 
that a normal Q-angle is 7 degrees, and the Veteran's Q-angle 
of the right knee was 15 degrees and the left knee was 16 
degrees.  The examiner further noted that with an increased 
Q-angle, there are forces on the knees that cause lateral 
subluxation.  There was no medial or lateral joint line 
tenderness, nor was there popliteal tenderness of either 
knee.  There was mild, bilateral patellofemoral crepitus with 
knee flexion and extension.  The right knee flexion ranged 
from 120 to 130 degrees and was painful between 90 degrees to 
120 degrees.  Left knee flexion also ranged from 120 to 130 
degrees, but was painful between 100 and 120 degrees.  The 
examiner indicated that there were 10 degrees of additional 
loss of motion due to pain the right and left knees.  There 
was no weakened movement, excessive fatigability or 
incoordination of the knees during range of motion testing.  
The examiner did not find evidence of laxity of cruciate or 
collateral ligaments of the right or left knees.  McMurray's 
testing was negative bilaterally.  

Ultimately, the examiner indicated that the Veteran had 
patellofemoral pain syndrome bilaterally with recurrent 
lateral subluxations.  The examiner opined that the Veteran's 
knee pain is the major functional impact on both knees.  She 
further opined that the Veteran's functional impairment in 
both knees was moderate in nature.  The bilateral 
patellofemoral syndrome of both knees was found to be 
moderately severe.  X-rays revealed negative bilateral 
radiographs as there was no evidence of joint effusions, 
fractures, dislocations or radiopaque loose bodies.  The 
joint spaces in the knees were preserved.  

Given the evidence as outlined above, the Board finds that 
the Veteran is entitled to a separate 20 percent rating for 
instability and subluxation for each knee as of March 19, 
2008.  The noncompensable rating assigned prior to March 19, 
2008, and the 10 percent rating each for functional 
impairment from March 19, 2008, are continued.  Of note, 
prior to March 19, 2008, the Veteran's limitation of motion 
in he knees was not compensable under Diagnostic Codes 5260 
and 5260 (even considering the DeLuca factors), nor was there 
a finding of arthritis to warrant separate ratings as 
contemplated under VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  
Although the Veteran reported bilateral knee pain during his 
September 2004 VA examination, the examiner did not find any 
additional functional limitation of motion, and he had a full 
range of motion in his knees bilaterally.  As such, the 10 
percent rating for each knee for limitation of motion from 
March 19, 2008, is continued.  Additionally, there is no 
evidence of limitation of flexion and extension to warrant a 
separate evaluation of each pursuant to VAOPGCPREC 9-2004.  

As noted above, the Veteran's March 2008 VA examination 
revealed bilateral recurrent subluxations of the patellae 
with the Q-angle in the right elevated to 15 degrees and in 
the left, elevated to 16 degrees.  The examiner indicated 
that the Veteran's functional impairment in his knees is 
moderate and he has moderately severe patellofemoral syndrome 
bilaterally.  Range of motion testing revealed flexion to 130 
degrees bilaterally with pain beginning at 90 degrees in the 
right knee and 100 degrees in the left.  The examiner 
indicated that the Veteran had a moderate functional 
impairment due to knee pain.  The range of motion testing 
results from the March 2008 VA examination would warrant a 
noncompensable rating bilaterally, but the Board finds that 
his pain has functionally impaired him analogous to a 10 
percent rating under Diagnostic Code 5260.  In regards to 
instability, the Board ultimately finds that the symptoms of 
the Veteran's bilateral recurrent subluxations of the 
patellae are consistent with a 20 percent rating for 
recurrent subluxations of a moderate nature as contemplated 
by Diagnostic Code 5257.  Thus, from March 19, 2008, the 
Veteran is assigned a 10 percent rating for each knee based 
upon limitation of motion due to pain, and a separate 20 
percent rating for each knee based upon moderate recurrent 
subluxations.  

The Veteran is not entitled to a compensable rating prior to 
March 19, 2008 for his service-connected knee disabilities.  
In his September 2004 VA examination, the Veteran reported no 
history of dislocations or recurrent subluxation of the 
knees.  Further, he had no history of arthritis in the knees 
as was verified by an August 2004 x-ray report.  He did 
report, however, occasional missteps causing severe pain 
lasting from 5 to 10 minutes.  The Veteran had full range of 
motion in both knees and repetitive use resulted in mild 
pain, but there was no additional functional impairment 
noted.  Relevant treatment records, following the Veteran's 
claim for an increased rating and prior to March 2008, are 
generally silent as to treatment regarding his service-
connected knee disability.  There were only two instances of 
noted complaints of bilateral knee pain.  As such, the Board 
finds that the Veteran does not meet the criteria for a 
compensable rating for his service-connected knee 
disabilities prior to March 19, 2008.

The Veteran does not assert that he is totally unemployable 
because of his service-connected knee disabilities, nor has 
he identified any specific factors which may be considered to 
be exceptional or unusual in light of VA's schedule of 
ratings.  The Board has been similarly unsuccessful in 
locating exceptional factors.  Specifically, the Veteran has 
not required frequent periods of hospitalization for 
treatment of his knee disabilities.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. § 4.1 specifically states, "Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
knee disabilities, the Board finds that the noncompensable 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the Veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.
ORDER

A compensable rating, prior to March 19, 2008, for right knee 
patellofemoral pain syndrome is denied.

A rating in excess of 10 percent from March 19, 2008, for 
limitation of motion for right knee patellofemoral pain 
syndrome is denied. 

A separate 20 percent rating, from March 19, 2008, for right 
knee patellofemoral pain syndrome is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

A compensable rating, prior to March 19, 2008, for left knee 
patellofemoral pain syndrome is denied.

A rating in excess of 10 percent from March 19, 2008, for 
limitation of motion for left knee patellofemoral pain 
syndrome is denied. 

A separate 20 percent rating, from March 19, 2008, for left 
knee patellofemoral pain syndrome is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


